Citation Nr: 1704418	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  08-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative joint disease of the left shoulder, rated 10 percent disabling prior to April 13, 2006 and 20 percent disabling since that date.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with dysthymia and mild anxiety, rated 30 percent disabling prior to April 13, 2006 and 50 percent disabling since that date.

3.  Entitlement to a rating in excess of 20 percent for a gunshot wound, residuals scar, left deltoid with Muscle Group III involved.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to October 1971.  He received the Purple Heart Medal and Combat Action Ribbon.

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO made the following determinations: denied entitlement to a rating in excess of 20 percent for gunshot wound, residuals scar, left deltoid with Muscle Group III involved; granted service connection for degenerative joint disease of the left shoulder and assigned an initial 10 percent disability rating, from September 15, 2003; and granted service connection for dysthymia with mild anxiety and assigned an initial 30 percent disability rating, from September 15, 2003.

In October 2005, the RO granted service connection for PTSD and rated that disability in conjunction with the already service-connected dysthymia with mild anxiety.  The disability rating for the service-connected psychiatric disability remained at 30 percent.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in March 2011.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  In February 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise the case would reassigned.  In March 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matters on appeal.

In July 2011, the Board remanded the higher initial rating and increased rating issues on appeal for further development.

In August 2012, the Appeals Management Center (AMC) assigned initial 20 percent and 50 percent disability ratings for degenerative joint disease of the left shoulder and PTSD with dysthymia and mild anxiety, respectively, both from April 13, 2006. The AMC also granted service connection for left ulnar neuralgia as secondary to the service-connected residuals of a gunshot wound with injuries to Muscle Group III and assigned an initial 30 percent disability rating, from April 13, 2006.

In May 2014, the Board again remanded the higher initial rating and increased rating issues on appeal for further development.

As regards current characterization of the appeal, the evidence reflects that the Veteran has been unemployed since 2011, he has contended that he is unable to secure and follow substantially gainful employment due to his service-connected disabilities, and he submitted formal claims for a TDIU (VA Form 21-8940) in December 2012 and March 2016.  Entitlement to a TDIU may be an element of an appeal for a higher initial rating or an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  Given the evidence of current disabilities, the Veteran's claims for the highest ratings possible, and the evidence of unemployability, the issue of entitlement to a TDIU is properly before the Board under Roberson and Rice and the Board has expanded the appeal (as reflected on the title page) to include this issue.

Lastly, as explained in the remand portion of the decision below, additional relevant evidence has been added to the record and this evidence has not been considered by the agency of original jurisdiction (AOJ) in conjunction with the matters on appeal. Although the Veteran's substantive appeal was received prior to February 2, 2013, no waiver of initial AOJ consideration of the evidence has been received.  See 38 C.F.R. § 20.1304 (2016) and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165.  As the Board is granting the claim for a TDIU, however, a waiver is not required and the Veteran is not prejudiced by the Board's limited consideration of the additionally received evidence for the purpose of adjudicating the TDIU claim.  38 U.S.C.A. § 7105 (e)(1) (West 2014) (providing that the Board may initially review evidence submitted by a claimant); see 38 C.F.R. § 20.1304 (c) (providing that the Board may initially review evidence, if the benefit sought on appeal is fully granted).

The issues of entitlement to higher initial ratings for degenerative joint disease of the left shoulder and PTSD with dysthymia and mild anxiety and entitlement to an increased rating for a gunshot wound, residuals scar, left deltoid with Muscle Group III involved are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: PTSD with dysthymia and mild anxiety, rated 50 percent disabling; left ulnar neuralgia, rated 30 percent disabling; gunshot wound, residuals scar, left deltoid with Muscle Group III involved, rated 20 percent disabling; and degenerative joint disease of the left shoulder, rated 20 percent disabling.  His combined disability rating is 80 percent.

2.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities, alone, preclude all substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).

As the Board is granting the claim for a TDIU, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989  (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).
The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16 (a).

In the present case, the Veteran is service-connected for the following disabilities: PTSD with dysthymia and mild anxiety, rated 50 percent disabling; left ulnar neuralgia, rated 30 percent disabling; gunshot wound, residuals scar, left deltoid with Muscle Group III involved, rated 20 percent disabling; and degenerative joint disease of the left shoulder, rated 20 percent disabling.  His combined disability rating is 80 percent.  Hence, he meets the percentage requirements for a TDIU.  See Id.  The remaining question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.
VA examination reports dated in October 1972 and May 2004 and medical records dated from February 2003 to August 2005 reflect that following service the Veteran was employed as a catcher and a mechanic.  His left  shoulder muscles would tighten up and become bothersome and sore when lifting and after a full day of work and he experienced left shoulder pain and limitation of motion.  He was depressed and moody and would easily snap when he dropped something. Examinations revealed that his affect was mildly anxious.  He was diagnosed as having dysthymia with mild anxiety, a gunshot wound to the left deltoid, and degenerative joint disease of the left shoulder.

In a statement received in April 2006, the Veteran's co-worker reported that the Veteran's mood, temperament, and ability to perform assigned work had changed.  He experienced extreme outbursts of anger where he would throw everything within reach and he lost any desire to work or socialize with others.

VA examination reports dated in December 2006 and November 2009, VA treatment records dated from August 2008 to March 2011, and the Veteran's testimony during the March 2011 hearing reflect that he was employed as a manufacturing supervisor for 24 years following service, after which he began working as a mechanic.  He remained employed on a full time basis as a heavy equipment mechanic, but he experienced irritability at work for small slights, was frustrated with management, had to change his job duties to a less strenuous form of work, had meetings with his supervisor due to his temper, and preferred to work alone.  Also, he experienced constant pain, increased fatigability, weakness, and stiffness in his left shoulder/arm, depression, decreased energy/motivation/interest, irritability, outbursts of anger, chronic suicidal ideation, and impaired concentration.  Severe flare ups of left arm/shoulder symptoms occasionally occurred which lasted for 1 to 2 days at a time and resulted in "100 percent further impairment" of his shoulder/arm.  He reported during a November 2009 VA examination that he had lost 5 weeks of work during the previous 12 months due to intermittent exacerbations of left shoulder pain.

Examinations revealed painful and limited left shoulder motion and decreased left arm/shoulder muscle strength.  The Veteran's speech was slow/mumbled, his mood was agitated, his affect was flat/constricted, and his memory was mildly to moderately impaired.  Diagnoses of degenerative joint disease with chronic tendonitis of the left shoulder, degenerative arthrosis of the left shoulder, chronic tendonosis of the left shoulder, residuals of a gunshot wound to the left deltoid, and PTSD with dysthymia were provided.  The shoulder disability had significant effects on the Veteran's occupation in that it caused problems with lifting, carrying, and reaching and resulted in pain and decreased upper extremity strength.  As a result, the Veteran worked more slowly due to discomfort.  Also, his psychiatric disability impacted employment because he occasionally exhibited inappropriate behavior.  For example, he attempted to avoid a co-worker with whom he had a previous conflict and had inappropriate flatulence in the presence of coworkers at work meetings.  Also, the psychiatric disability resulted in decreased attention and concentration.  He worked longer hours to distract himself from memories of combat, but this resulted in decreased energy and lack of interest in activities at home.

In a March 2011 letter, the Employee Assistance Program Coordinator affiliated with the Veteran's employer reported that the Veteran had sought an evaluation because he was feeling "unstable."  Upon examination, it was found that he was experiencing "an extreme amount of anxiety and depression."  Thus, it was recommended that he seek more frequent psychiatric treatment.

VA examination reports dated in August 2011 indicate that the Veteran remained employed as a mechanic, but that he was planning to retire because he was eligible due to age.  His job caused a moderate amount of stress in that he had problems "biting his tongue when his supervisors [were] showing favoritism" and he had significant frustration with management.  As for his symptoms, he experienced depression, anxiety, suspiciousness, panic attacks (which occasionally occurred at work), chronic sleep impairment, disturbances of motivation and mood, irritability, impaired concentration and memory, and difficulty in establishing and maintaining effective work and social relationships.  Also, he experienced left arm/shoulder pain, weakness, loss of power, and occasional numbness and tingling along the ulnar distribution of the left upper extremity.

Examinations of the left arm/shoulder revealed painful and limited shoulder motion, excess fatigability, weakened movement, impaired muscle strength and left hand grip, hypoactive (1+) left upper extremity reflexes, mild intermittent left upper extremity pain, and moderate left upper extremity constant pain, paresthesias/dysesthesias, and numbness.  Diagnoses of chronic PTSD, depressive disorder not otherwise specified (NOS), a gunshot wound to the left shoulder, degenerative joint disease of the left shoulder, impingement of the left shoulder, and left ulnar neuralgia were provided.

The clinical psychologist who conducted an August 2011 VA psychiatric examination reported that while the Veteran's psychiatric symptoms appeared to cause some impairments in occupational functioning, it did not appear that they caused total occupational impairment.  The Veteran was still employed on a full time basis and was retiring because he was eligible by age.  There was no indication that his psychiatric symptoms caused problems with obtaining or maintaining  employment because he was employed and had been employed at the same company for 11 years.  His psychiatric symptoms may cause mild to moderate impairments in occupational functioning (particularly with regard to his interactions with others), but he could probably function adequately in employment situations in which he was his own boss, worked alone, and was not subject to oversight or correction by another individual.  Hence, he was not considered to be unemployable due to solely to his service-connected psychiatric disability.

The Veteran's December 2012 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) and a February 2014 "Request for Employment Information in Connection with Claim for Disability Benefits" form (VA Form 21-4192) submitted by the Veteran's former employer reveal that he had a high school education and worked full time as a mechanic from July 2003 to August 2011, at which time he retired.  He reported that his service-connected psychiatric and left arm/shoulder disabilities prevented him from securing or following any substantially gainful occupation.

The Veteran reported during January 2014 VA psychiatric, muscle injury, shoulder, and neurological examinations that he experienced depression, anxiety, suspiciousness, panic attacks, intermittent suicidal ideation, chronic sleep impairment, memory loss, irritability, anger, detachment/social isolation, decreased attention/concentration, and difficulty in establishing and maintaining effective work and social relationships.   He also experienced left upper extremity pain, numbness, and tingling and had difficulty with overhead and prolonged use.  Flare ups of worsened shoulder symptoms occurred with prolonged and overhead use.  He retired in August/September 2011 and had not worked since that time.

Examinations revealed that the Veteran's mood was depressed/anxious, that his affect was congruent with mood, that his thought content included suspiciousness, and that his memory was somewhat impaired.  There was left upper extremity fatigue-pain, muscle weakness (4/5), and decreased sensation and left shoulder motion was painful and limited.  The Veteran was diagnosed as having PTSD, unspecified depressive disorder, a gunshot wound to the left shoulder, degenerative joint disease of the left shoulder, and left ulnar neuropathy.

The clinical psychologist who conducted a January 2014 VA psychiatric examination concluded that there was no indication from the Veteran's work history that his psychiatric symptoms caused significant problems with his ability to obtain or maintain employment.  Rather, he decided a long time ago that he was going to retire at age 62.  If he were employed again, however, his psychiatric disability would cause the following occupational impairments: occasional problems interacting effectively with supervisors, co-workers, and customers due to irritability/anger and strong tendencies to isolate; reduced work performance due to impaired attention/concentration and short term memory problems; problems completing tasks correctly and efficiently; difficulty tolerating high amounts of stress (would likely be unable to hold any type of supervisory or leadership role); and problems adapting to changes in the workplace to new tasks.  The Veteran could probably function adequately in employment situations in which he was his own boss, worked alone, and was not subject to oversight or correction by another individual.  He would likely be able to function better in a job that involved more routine or repeated tasks.  Also, he could probably function in a job that involved limited supervisory or leadership roles.

The examiner who conducted the January 2014 VA muscle injury, shoulder, and neurological examinations concluded that the Veteran's left arm/shoulder disabilities impacted heavy physical work, but not sedentary work.  Also, his neurological disability did not render him totally and permanently unable to secure and maintain substantially gainful employment with both physical and sedentary work.  There were no specific explanations or rationales provided for these opinions.

The report of a September 2015 VA shoulder examination reflects that the Veteran reported that he experienced left shoulder pain and weakness.  Flare ups of shoulder pain occurred once or twice a month both with and without movement provocation.  He was unable to perform any significant work above shoulder level with his left arm/shoulder because pain and weakness would rapidly ensue within 2 to 4 minutes and pronounced pain would remain for at least one hour, during which time the Veteran was unable to perform any useful functions.

Examination revealed painful and limited left shoulder motion and the pain caused functional loss.  Increased pain and weakness ensued after 2 repetitions of the ranges of motion and pain and weakness significantly limited functional ability with repeated use over a period of time and during flare ups.  Also, left shoulder muscle strength was impaired (4/5).  The Veteran was diagnosed as having left acromioclavicular joint osteoarthritis.  The physician assistant who conducted the September 2015 examination concluded that the Veteran's service-connected shoulder disability did not impact his ability to perform any type of occupational task.  There was no specific explanation or reasoning provided for this conclusion.

The Veteran reported during a June 2016 VA psychiatric examination that he experienced re-experiencing symptoms, avoidance, negative alterations in cognitions and mood, hypervigilance, a hyperstartle response, depression, anxiety, suspiciousness, panic attacks 2 to 3 times per week, mild memory loss, disturbance of motivation and mood, ruminations, sadness, feelings of worthlessness, sleep disturbance due to weekly nightmares, irritability/anger, detachment/social isolation, decreased attention and concentration, decreased interest in activities, periodic suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.  His initial job after service lasted for 22 years until the company's plant closed.  He subsequently worked for 8 years rebuilding generators and retired in August 2011.  He did not like the job and retired because he was eligible by age.  Examination revealed that the Veteran's mood was "stressed out," that his affect was blunted and dysphoric, that his energy was low, and that his attention/concentration was only fair.  Diagnoses of PTSD and unspecified depressive disorder were provided.

The clinical psychologist who conducted the June 2016 examination concluded that if the Veteran were employed in either physical or sedentary work, his psychiatric disability would possibly cause several occupational difficulties.  Specifically, he would have problems interacting effectively with supervisors, co-workers, and customers due to irritability/anger and strong tendencies to isolate; would have difficulty tolerating high amounts of stress and would likely be unable to hold any type of supervisory or leadership role; would have problems working in close quarters or in positions that require significant interaction with the general public or significant amount of noise; would have problems with errors and reduced efficiency of job performance due to generalized anxiety and problems with attention and concentration; and would have difficulty tolerating high amounts of stress and would likely be unable to hold any type of supervisory or leadership role.

The Veteran's Social Security Administration (SSA) disability records reflect that following service he worked as a mechanic, a supervisor at a distribution facility, a fork lift operator, and a laborer/counter.  He retired in August 2011 and he reported that he was limited in his ability to work due to leg problems, hypertension, chronic pain, PTSD, depression, dyslipidemia, acid reflux, glomerulonephritis, and prostate problems.  He was awarded SSA disability benefits on the basis of disorders of the back (discogenic and degenerative) and peripheral neuropathy.

The above evidence reflects that the Veteran retired in August 2011 and that he has not been gainfully employed since that time.  He has a high school education and the majority of his employment history has involved physical labor.  The Board acknowledges that he was able to work for many years despite his service-connected disabilities and that he reportedly retired because he was eligible by age. Nevertheless, the evidence indicates that his service-connected psychiatric and left shoulder/arm disabilities impacted his employment while he was working and that they would significantly limit both sedentary and physical employment if he were to seek further gainful employment.  Specifically, the symptoms associated with his shoulder/arm disabilities would impact his ability to perform physical employment due to the limitations caused by chronic shoulder/arm pain, weakness, and limited motion and the further functional loss experienced during flare ups of symptoms.  Also, the symptoms associated with his psychiatric disability would impact his ability to perform both physical and sedentary employment in that he would only be able to perform very specific, limited tasks in certain controlled environments.

While there are some medical opinions of record that weigh against a finding that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment, medical examiners are only responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)).  The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The above discussion of the severity of the symptoms of the Veteran's service connected disabilities and his educational and occupational experience reflects that the evidence is approximately evenly balanced on this question.  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  Hence, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



REMAND

In its May 2014 remand, the Board explained that a July 2011 remand instructed the AOJ to issue a supplemental statement of the case (SSOC) if the higher rating issues on appeal were not fully granted.  The Board noted that additional relevant evidence pertaining to the higher rating issues on appeal was received following a December 2009 SSOC, but that a subsequent SSOC dated in November 2012 did not include the issues of entitlement to higher initial ratings for degenerative joint disease of the left shoulder and PTSD with dysthymia and mild anxiety.  Thus, the Board instructed the AOJ to issue an SSOC that considered all additional relevant evidence received since the December 2009 SSOC.

After completing additional development, the AOJ issued an SSOC in October 2015.  This SSOC, however, does not reflect consideration of all additional relevant evidence received since the December 2009 SSOC.  The relevant evidence received prior to the October 2015 SSOC, but not considered by the AOJ, includes the following: a March 2011 letter from D.K. Davis, Ph.D.; treatment records from Northeast Alabama Regional Medical Center dated from November 2004 to March 2011; treatment records contained in the Birmingham Vista electronic records system dated from January 2008 to November 2013; the reports of VA psychiatric, muscle injury, shoulder, scar, and neurological examinations dated in August 2011; a November 2012 addendum to the August 2011 VA shoulder examination; a "Doctor's Statement" from E. Huggins, M.D. received in December 2012; a statement from the Veteran received in February 2014; and the Veteran's SSA disability records.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the AOJ did not issue an SSOC that considered all relevant evidence received since the December 2009 SSOC, the Board is unfortunately compelled to again remand the higher initial rating and increased rating issues on appeal for compliance with the instructions in its May 2014 remand.

Additionally, following the most recent SSOC dated in October 2015, additional relevant evidence has been associated with the Veteran's claims file.  This evidence includes treatment records contained in the Birmingham Vista electronic records system dated from September 2015 to January 2016 and the report of a June 2016 VA psychiatric examination.  This evidence has not been considered by the AOJ.  As this relevant evidence has not been considered by the AOJ and the Veteran's substantive appeal was received prior to February 2, 2013, a waiver of initial AOJ consideration is necessary.  See 38 C.F.R. § 20.1304 (c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").

In December 2016, the Board sent the Veteran a letter asking whether he wanted to waive consideration of the additional evidence by the AOJ.  He was notified that if he did not provide a response within 45 days of the date of the letter, it would be assumed that he did not wish for the Board to decide his appeal and the appeal would be remanded to the AOJ for consideration of the additional evidence.  The letter was sent to the Veteran's address of record with a copy to his representative, and was not returned as undeliverable.  The Veteran did not respond to the December 2016 letter.  Therefore, it is presumed that he does not wish to waive initial consideration of the additional evidence by the AOJ and the higher initial rating and increased rating issues on appeal must be remanded for issuance of the necessary SSOC.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

The Veteran reported in a statement received in February 2014 that he received treatment for his left shoulder/arm disability from Dr. Hardy and Dr. Tippets.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159 (e)(2).  These steps have not been taken with regard to all relevant treatment records from the above identified physicians.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.  In this regard, the Veteran should be given another opportunity to provide authorization to allow the AOJ to obtain all records pertaining to his claim for worker's compensation benefits from the State of Alabama and all relevant treatment records from. Dr. Morrell, as noted in the Board's May 2014 remand.

Updated VA treatment records should also be secured upon remand.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a psychiatric disability, a left shoulder disability, and residuals of a gunshot wound to the left arm, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records pertaining to his claim for worker's compensation benefits from the State of Alabama and all records of his treatment for a psychiatric disability, a left shoulder disability, and residuals of a gunshot wound to the left arm from Dr. Hardy, Dr. Tippets, Dr. Morrell, and any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the file all updated VA records of the Veteran's treatment, to specifically include the following:

(a)  all records contained in the Birmingham Vista electronic records system dated from January 2016 through the present;

(b)  all records from the VA Medical Center in Tuscaloosa, Alabama dated from July 2008 through the present; and

(c)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  If a full benefit sought on appeal remains denied, issue an appropriate SSOC that considers all additional relevant evidence (including the March 2011 letter from D.K. Davis, Ph.D.; the treatment records from Northeast Alabama Regional Medical Center dated from November 2004 to March 2011; the treatment records contained in the Birmingham Vista electronic records system dated from January 2008 to November 2013 and from September 2015 to January 2016; the reports of the VA psychiatric, muscle injury, shoulder, scar, and neurological examinations dated in August 2011; the November 2012 addendum to the August 2011 VA shoulder examination; the "Doctor's Statement" from E. Huggins, M.D. received in December 2012; the statement from the Veteran received in February 2014; the June 2016 VA psychiatric examination report; the Veteran's SSA disability records; and all additional relevant evidence received since the December 2009 SSOC).  After the Veteran is given an opportunity to respond, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


